


Exhibit 10.76

 

EXECUTION COPY

 

CONSENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT

 

This CONSENT AND SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Consent and
Amendment”), dated as of October 17, 2007, is by and among Spherion Corporation,
as borrower (the “Borrower”), each subsidiary of the Borrower party to the
Guaranty Agreement (as defined below), each of the Lenders (as defined below)
signatory hereto and Bank of America, N.A., as agent for the Lenders (in such
capacity, the “Agent”). Capitalized terms used herein and not otherwise defined
shall have the meaning assigned such terms in the Credit Agreement (as defined
below).

 

RECITALS:

 

A.            The Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Agent are parties to that certain Credit Agreement, dated as
of July 24, 2003, as amended pursuant to that certain First Amendment to Credit
Agreement, Security Agreement, Pledge Agreement and Guaranty Agreement dated
August 27, 2003, that certain Second Amendment to Credit Agreement dated as of
March 30, 2004, that certain Third Amendment to Credit Agreement dated as of
July 12, 2004, that certain Fourth Amendment to Credit Agreement dated as of
July 29, 2005, and that certain Fifth Amendment to Credit Agreement dated as of
September 6, 2005, as further amended by and together with this Consent and
Sixth Amendment and as hereinafter amended, modified, supplemented, extended or
restated from time to time (the “Credit Agreement”).

 

B.            The Guarantors and the Agent are parties to that certain Guaranty
Agreement, dated as of July 24, 2003 (as amended to the date hereof, the
“Guaranty Agreement”).

 

C.            The Borrower wishes to (i) acquire all of the outstanding equity
interests of Technisource, Inc. (the “Technisource Acquisition”) and (ii) to
enter into several other smaller acquisitions including (a) Bay State Select,
LLC, (b) H.C. Watson Corporation, (c) Interim Personnel of W.N.Y., Inc., and
(d) Interim Personnel of Jackson County, Inc. (collectively, the “Other
Acquisitions”).

 

D.            The Borrower has requested, and the Lenders have agreed, subject
to the terms and conditions hereof, to consent to the Technisource Acquisition
and the Other Acquisitions and to amend the Credit Agreement in respect of such
acquisitions as set forth below:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

SECTION 1.01            Consents.

 

(a)           Consent to Technisource Acquisition.  As of the Effective Date
(defined below), each of the undersigned, solely with respect to the
Technisource Acquisition, consents to the non-compliance with clause (c) of the
definition of “Permitted Acquisition” in Annex A to the

 

--------------------------------------------------------------------------------


 

Credit Agreement and agrees that for the purposes of the Technisource
Acquisition only, clause (c) shall be deemed to read as follows: “(c) after
giving effect to such acquisition and payment of the purchase price therefor,
Availability (as reduced for any past due accounts payable) is equal to or
greater than $35,000,000.” The consent and agreement contained in this
Section 1.01(a) is conditioned upon the following: (i) the aggregate cash
consideration for the Technisource Acquisition shall not exceed $150,000,000 and
(ii) the Technisource Acquisition shall have been consummated in accordance with
all of the terms of the definition of “Permitted Acquisition” (other than clause
(c) thereof) and the other applicable provisions of the Credit Agreement,
including, but not limited to Section 7.20, by no later than December 31, 2007.

 

(b)           Consent to Other Acquisitions.  As of the Effective Date (defined
below), each of the undersigned, solely with respect to the Other Acquisitions,
consents to the non-compliance with clause (c) of the definition of “Permitted
Acquisition” in Annex A to the Credit Agreement and agrees that for the purposes
of the Other Acquisitions only, clause (c) shall be deemed to read as follows:
“(c) after giving effect to such acquisitions and payment of the purchase price
therefor, Availability (as reduced for any past due accounts payable) is equal
to or greater than $35,000,000.” The consent and agreement contained in this
Section 1.01(b) is conditioned upon the following: (i) the total aggregate cash
consideration for the Other Acquisitions shall not exceed $12,000,000 and
(ii) each of the Other Acquisitions shall have been consummated in accordance
with all of the terms of the definition of “Permitted Acquisition” (other than
clause (c) thereof) and the other applicable provisions of the Credit Agreement,
including, but not limited to Section 7.20, by no later than March 31, 2008.

 

(c)           Additional Acquisitions.  Nothing contained herein shall be deemed
to limit the Borrower’s right to consummate the acquisition of the assets or a
line of business of a Person or the capital stock or other equity interests of a
Person to the extent that such acquisition constitutes a Permitted Acquisition
pursuant to the Credit Agreement.

 

SECTION 1.02             Amendments to Credit Agreement.

 

(a)           Amendment of Section 7.20. Section 7.20 of the Credit Agreement is
hereby deleted in its entirety and the following new Section 7.20 is inserted in
replacement thereof:

 

7.20         New Subsidiaries. The Borrower shall not, directly or indirectly,
organize, create, acquire or permit to exist any Subsidiary other than (a) those
Subsidiaries listed on Schedule 6.5, (b) Immaterial Subsidiaries and
(c) Subsidiaries acquired in Permitted Acquisitions that become Credit Parties
and with respect to which the Borrower shall have delivered all opinions, Loan
Documents and other documents and agreements required under Section 8.1 to have
been delivered on the Closing Date with respect to comparable Credit Parties.

 

(b)           Amendments to Annex A to the Credit Agreement.

 

(i)            The definition of “Borrowing Base” set forth in Annex A to the
Credit Agreement is hereby deleted in its entirety and the following new
definition is inserted in replacement thereof:

 

2

--------------------------------------------------------------------------------


 

“Borrowing Base” means, at any time, an amount equal to the sum of
(a) eighty-five percent (85%) of the Net Amount of Eligible Accounts; plus
(b) the lesser of (i) seventy-five percent (75%) of the Net Amount of
Technisource Unbilled Accounts and (ii) $8,000,000; minus (c) Reserves from time
to time established by the Agent in its reasonable credit judgment exercised in
good faith and consistent with accepted practices of the asset based lending
industry; provided, however, that, notwithstanding the foregoing, no Accounts of
any Credit Party acquired or arising after the Closing Date (whether through a
Permitted Acquisition or otherwise) shall be included in the calculation of the
Borrowing Base until completion of all field examinations, audits and other
diligence with respect to such Accounts as required by the Agent with results
satisfactory to the Agent; provided, further, that the Agent hereby confirms to
the Borrower that such field examinations, audits and other diligence with
respect to the Accounts of Technisource and Todays Staffing, Inc. have been
completed with results satisfactory to the Agent and that such Accounts may be
included in the calculation of the Borrowing Base in accordance with this
Agreement to the extent such Accounts constitute Eligible Accounts or
Technisource Unbilled Accounts.

 

(ii)           The following new definitions are inserted in their proper
alphabetical order in Annex A to the Credit Agreement:

 

“Net Amount of Technisource Unbilled Accounts” means, at any time, the gross
amount of Technisource Unbilled Accounts less sales, excise or similar taxes,
and less returns, discounts, claims, credit allowances, accrued rebates,
offsets, deductions, counterclaims, disputes and other defenses of any nature at
any time issued, owning, granted, outstanding, available or claimed.
Notwithstanding the foregoing, on and after April 30, 2008, for purposes of
calculation of the Borrowing Base, the Net Amount of Technisource Unbilled
Accounts shall be zero (0).

 

“Technisource” means Technisource, Inc., a Delaware corporation.

 

“Technisource Unbilled Accounts” means, at any date of determination, Accounts
that are unbilled and (a) that are generated by Technisource; (b) arise from
amounts charged on an hourly basis and/or are due from State Farm Insurance and,
in either case, are supported by signed time cards or such other documentation
as is reasonably acceptable to the Agent; (c) can be confirmed by the Agent as
billed within thirty (30) days of creation of such Accounts; and (d) otherwise
constitute Eligible Accounts hereunder except for the fact that they are
unbilled.

 

3

--------------------------------------------------------------------------------


 

(c)           Amendment to Exhibit B to the Credit Agreement. Exhibit B of the
Credit Agreement is hereby deleted in its entirety and shall be replaced by a
new “Exhibit B” as set forth on Annex 1 attached hereto.

 

(d)           Amendment to Disclosure Schedules. Schedules 6.3, 6.7, 6.12, 6.13
and 6.14 to the Credit Agreement are hereby updated and replaced by the
corresponding Schedules attached as Annex 2 hereto.

 

SECTION 1.03     Representations and Warranties. The Borrower hereby represents
and warrants to each Lender and the Agent, on the Effective Date (as hereinafter
defined), as follows:

 

(a)           After giving effect to this Consent and Amendment, the
representations and warranties set forth in Article 6 of the Credit Agreement,
in each other Loan Document and in the Canadian Facility Guaranty, are true and
correct in all material respects on and as of the date hereof and on and as of
the Effective Date with the same effect as if made on and as of the date hereof
or the Effective Date, as the case may be, except to the extent such
representations and warranties expressly relate solely to an early date.

 

(b)           Each of the Borrower and the other Credit Parties is in compliance
with all terms and conditions of the Credit Agreement the other Loan Documents
and the Canadian Facility Guaranty on its part to be observed and performed and
no Default or Event of Default has occurred and is continuing.

 

(c)           The execution, delivery and performance by the Borrower and each
other Credit Party of this Consent and Amendment has been duly authorized by the
Borrower and each other Credit Party, as applicable and there is no action
pending or any judgment, order or decree in effect which is likely to restrain,
prevent or impose materially adverse conditions upon the performance by the
Borrower or any other Credit Party of its obligations under the Credit
Agreement, the other Loan Documents or the Canadian Facility Guaranty.

 

(d)           This Consent and Amendment constitutes the legal, valid and
binding obligation of each Credit Party, enforceable against each such Credit
Party in accordance with its terms, except to the extent that enforceability may
be limited by applicable bankruptcy, insolvency, moratorium, reorganization or
other similar laws affecting the enforcement of creditors’ rights or by the
effect of general equitable principles.

 

(e)           The execution, delivery and performance by the Borrower and each
other Credit Party of this Consent and Amendment do not and will not conflict
with, or constitute a violation or breach of, or result in the imposition of any
Lien upon the property of each Credit Party or any of its Subsidiaries, by
reason of the terms of (i) any contract, mortgage, lease, agreement, indenture,
or instrument to which the Borrower is a party or which is binding upon it,
(ii) any Requirement of Law applicable to any Credit Party or any of its
Subsidiaries, or (iii) the certificate or articles of incorporation or by-laws
or the limited liability company or limited partnership agreement of any Credit
Party or any of its Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

SECTION 1.04              Effectiveness. The consents contained in Section 1.01
and the amendments contained in Section 1.02 shall become effective only upon
satisfaction of the following conditions precedent (the first date upon which
each such condition has been satisfied being herein called the “Effective
Date”):

 

(a)           The Agent shall have received duly executed counterparts of this
Consent and Amendment which, when taken together, bear the authorized signatures
of the Borrower, the Guarantors, the Agent and each of the Lenders.

 

(b)           The Agent shall have received certified copies of resolutions or
other action, incumbency certificates and/or other certificates of duly
authorized officers of the Borrower as the Agent may reasonably require
evidencing the identity, authority and capacity of each duly authorized officer
authorized to act on behalf of the Borrower in connection with this Consent and
Amendment;

 

(c)          The Agent and the Lenders shall be satisfied that the
representations and warranties set forth in Section 1.03 of this Consent and
Amendment are true and correct on and as of the Effective Date and that no
Default or Event of Default has occurred and is continuing on and as of the
Effective Date.

 

(d)         The Agent shall have received all fees and expenses to be paid by
the Borrower pursuant to Section 1.05 of this Consent and Amendment.

 

(e)          The Agent shall have received such other documents, legal opinions,
instruments and certificates relating to this Consent and Amendment as it shall
reasonably request and such other documents, legal opinions, instruments and
certificates that shall be reasonably satisfactory in form and substance to the
Agent and the Lenders. All corporate proceedings taken or to be taken in
connection with this Consent and Amendment and documents incidental thereto
whether or not referred to herein shall be reasonably satisfactory in form and
substance to the Agent and the Lenders.

 

The Agent agrees that it shall, promptly following any written request of the
Borrower, confirm to the Borrower in writing in reasonable detail which, if any,
of the preceding conditions precedent (other than the conditions contained in
clause (c) above) have not been satisfied, or, alternatively, confirm to the
Borrower in writing that such conditions precedent have been satisfied.

 

SECTION 1.05             Fees and Expenses.

 

(a)           The Borrower shall pay to the Agent by wire transfer of
immediately available funds for the ratable benefit of each Lender, a
non-refundable fee equal to 0.10% of the Total Facility, which fee shall be
deemed fully earned on the Effective Date.

 

(b)           The Borrower shall pay all reasonable out-of-pocket expenses
incurred by Agent in connection with the preparation, negotiation, execution and
delivery of this Consent and Amendment, including, but not limited to, the
reasonable fees and disbursements of counsel to the Agent.

 

5

--------------------------------------------------------------------------------


 

SECTION 1.06              Cross-References. References in this Consent and
Amendment to any Section are, unless otherwise specified, to such Section of
this Consent and Amendment.

 

SECTION 1.07              Instrument Pursuant to Credit Agreement. This Consent
and Amendment is a Loan Document executed pursuant to the Credit Agreement and
shall (unless otherwise expressly indicated herein) be construed, administered
and applied in accordance with the terms and provisions of the Credit Agreement.

 

SECTION 1.08              Further Acts. Each of the parties to this Consent and
Amendment agrees that at any time and from time to time upon the written request
of any other party, it will execute and deliver such further documents and do
such further acts and things as such other party may reasonably request in order
to effect the purposes of this Consent and Amendment.

 

SECTION 1.09              Governing Law; Submission to Jurisdiction; Waiver of
Jury Trial.

 

(a)           THIS CONSENT AND AMENDMENT SHALL BE INTERPRETED AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK; PROVIDED THAT THE AGENT AND THE LENDERS SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS CONSENT AND
AMENDMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
BY EXECUTION AND DELIVERY OF THIS CONSENT AND AMENDMENT, EACH OF THE BORROWER,
EACH OTHER CREDIT PARTY, THE AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
OF THE BORROWER, EACH OTHER CREDIT PARTY, THE AGENT AND THE LENDERS IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
CONSENT AND AMENDMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE
FOREGOING: (1) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR THEIR
RESPECTIVE PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE
LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR
OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO
ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY
PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE
JURISDICTIONS.

 

(c)           THE BORROWER AND EACH OTHER CREDIT PARTY HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT

 

6

--------------------------------------------------------------------------------


 

ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT
REQUESTED) DIRECTED TO THE BORROWER AT ITS ADDRESS SET FORTH IN SECTION 13.8 OF
THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
(5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE
PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS
TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

 

(d)           THE BORROWER, EACH OTHER CREDIT PARTY, THE LENDERS AND THE AGENT
EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS CONSENT AND
AMENDMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE BORROWER, EACH OTHER CREDIT PARTY, THE LENDERS AND THE AGENT
EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS CONSENT AND
AMENDMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

SECTION 1.10              Counterparts.  This Consent and Amendment may be
executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Consent and Amendment by telecopy or other electronic means shall be effective
as delivery of a manually executed counterpart of this Consent and Amendment.

 

SECTION 1.11              Severability.  In case any provision in or obligation
under this Consent and Amendment or the other Loan Documents shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

SECTION 1.12              Benefit of Agreement.  This Consent and Amendment
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided that the
Borrower may not assign or transfer any of its interest hereunder without the
prior written consent of the Lenders.

 

7

--------------------------------------------------------------------------------


 

SECTION 1.13              Integration.  This Consent and Amendment represents
the agreement of the Borrower, the Guarantors, the Agent and each of the Lenders
signatory hereto with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

SECTION 1.14              Confirmation.  Except as expressly amended by the
terms hereof, all of the terms of the Credit Agreement and the other Loan
Documents shall continue in full force and effect and are hereby ratified and
confirmed in all respects. Each Guarantor ratifies and confirms the Facility
Guaranty as in full force and effect after giving effect to this Consent and
Amendment.

 

SECTION 1.15              Loan Documents.  Except as expressly set forth herein,
the consents and amendments provided herein shall not by implication or
otherwise limit, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders or the Agent under the Credit Agreement or any other
Loan Document, nor shall they constitute a waiver of any Event of Default, nor
shall they alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document. Each of the consents and amendments
provided herein shall apply and be effective only with respect to the provisions
of the Credit Agreement specifically referred to by such consents and
amendments. Except as expressly amended herein, the Credit Agreement and the
other Loan Documents shall continue in full force and effect in accordance with
the provisions thereof. As used in the Credit Agreement, the terms “Agreement”,
“herein”, “hereinafter” “hereunder”, “hereto” and words of similar import shall
mean, from and after the date hereof, the Credit Agreement.

 

(Signature Pages Follow)

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Consent and Amendment to be duly executed and delivered as of the date first
above written.

 

 

BORROWER AND GUARANTORS:

 

 

 

 

 

SPHERION CORPORATION

 

 

 

By:

 /s/ A. Patrick Beharelle

 

Name: A. Patrick Beharelle

 

Title: Senior Vice President - Operations

 

 

 

 

 

SPHERION ASSESSMENT INC.

 

 

 

By:

 /s/ A. Patrick Beharelle

 

Name: A. Patrick Beharelle

 

Title: Senior Vice President - Operations

 

 

 

 

 

SPHERION ATLANTIC ENTERPRISES LLC

 

 

 

By:

 /s/ A. Patrick Beharelle

 

Name: A. Patrick Beharelle

 

Title: Senior Vice President - Operations

 

 

 

 

 

SPHERION ATLANTIC RESOURCES LLC

 

 

 

By:

 /s/ A. Patrick Beharelle

 

Name: A. Patrick Beharelle

 

Title: Senior Vice President - Operations

 

 

 

 

 

SPHERION (EUROPE) INC.

 

 

 

By:

 /s/ A. Patrick Beharelle

 

Name: A. Patrick Beharelle

 

Title: Senior Vice President - Operations

 

 

 

[Signature Page to Consent and Sixth Amendment]

 

S-9

--------------------------------------------------------------------------------


 

 

SPHERION FINANCIAL
CORPORATION

 

 

 

By:

 /s/ A. Patrick Beharelle

 

Name:   A. Patrick Beharelle

 

Title: Senior Vice President - Operations

 

 

 

 

 

SPHERION U.S.  INC.

 

 

 

By:

 /s/ A. Patrick Beharelle

 

Name:   A. Patrick Beharelle

 

Title: Senior Vice President - Operations

 

 

 

 

 

NORCROSS TELESERVICES L.P.

 

By: Norcross Holdings, LLC its general partner

 

 

 

By:

 /s/ A. Patrick Beharelle

 

Name:   A. Patrick Beharelle

 

Title: Senior Vice President - Operations

 

 

 

 

 

NORRELL CORPORATION

 

 

 

By:

 /s/ A. Patrick Beharelle

 

Name:   A. Patrick Beharelle

 

Title: Senior Vice President - Operations

 

 

[Signature Page to Consent and Sixth Amendment]

 

S-10

--------------------------------------------------------------------------------


 

 

AGENT AND COLLATERAL AGENT: 

 

 

 

BANK OF AMERICA, N.A., as the Agent

 

 

 

By:

/s/ Stephen y. McGehee

 

Name:

STEPHEN Y. McGEHEE

 

Title:

SENIOR VICE PRESIDENT

 

 

 

 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Stephen y. McGehee

 

Name:

STEPHEN Y. McGEHEE

 

Title:

SENIOR VICE PRESIDENT

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

(formerly known as JPMORGAN
CHASE BANK)

 

 

 

By:

/s/ J. Devin Mock

 

Name:

J. Devin Mock

 

Title:

Vice President

 

 

 

 

 

THE CIT GROUP/ BUSINESS CREDIT,
INC.

 

 

 

By:

/s/ Mark J Long

 

Name:

Mark J Long

 

Title:

VP

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC.

 

 

 

By:

/s/ Jimmy Schwartz

 

Name:

Jimmy Schwartz

 

Title:

Vice President

 

 

[Signature Page to Consent and Sixth Amendment]

 

S-4

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, LLC

 

 

 

By:

/s/ Krista Wade

 

Name:

Krista Wade

 

Title:

Assistant Vice President

 

 

 

 

 

CITIZENS BANK OF
MASSACHUSSETTS

 

 

 

By:

/s/ Todd Pacifico

 

Name:

TODD PACIFICO

 

Title:

VICE PRESIDENT

 

 

 

 

 

PNC BANK, N.A.

 

 

 

By:

/s/ Jerold Slutsky

 

Name:

 JEROLD SLUTSKY

 

Title:

  Vice-President

 

 

[Signature Page to Consent and Sixth Amendment]

 

S-5

--------------------------------------------------------------------------------
